                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:19-cv-00347-WYD-STV

PAUL M. GEORGOPULOS,

        Plaintiff,

v.

PPM CAPITAL, INC.,

       Defendant.

             PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AGAINST
                     PPM CAPITAL, INC. ON A SUM CERTAIN

       NOW COMES Marwan R. Daher (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”) and pursuant to Rule 55(b)(2) of the Federal Rules of Civil

Procedure, requesting that this Honorable Court enter a Default Judgment against PPM Capital,

Inc. (“Defendant”) and in support thereof, stating as follows:

       1.       On February 11, 2019, Plaintiff filed his Complaint for Relief pursuant to the Fair

Debt Collection Practices Act (“FDCPA”), Telephone Consumer Protection Act (“TCPA”), and

the Colorado Fair Debt Collection Practices Act (“CFDCPA”) against Defendant.

       2.       The basis of Plaintiff’s Complaint is that Defendant violated the FDCPA, TCPA,

and CFDCPA through its collection activities. Specifically, Plaintiff alleges that Defendant

engaged in misleading collection activity against Plaintiff to collect on a debt.

       3.       On April 3, 2019, Defendant’s counsel waived service.

       4.       On April 22, 2019, Defendant’s counsel filed a Motion to Withdrawal of Counsel.

       5.       On May 31, 2019, after Defendant failed to retain new counsel, Plaintiff caused to

be filed a Request for Clerk’s Entry of Default. Attached to the Motion was an affidavit signed by

the undersigned counsel, attesting that service had properly been effectuated, that Defendant had

                                                  1
not retained new counsel, and Defendant was not a member of a protected category. A copy of

Plaintiff’s Request for Clerk’s Entry of Default was mailed to Defendant.

       6.      On July 9, 2019, this Honorable Court entered an Order Accepting Magistrate

Judge’s Recommendation for Plaintiff to file a Motion for Default Judgment against PPM Capital,

Inc. by July 30, 2019.

       7.      Plaintiff now moves this Honorable Court to enter a Default Judgment on a Sum

Certain against Defendant and in favor of Plaintiff.

       8.      Defendant is aware of the instant proceedings and has willfully chosen not to

formally enter the case despite proper service.

       9.      Plaintiff seeks actual damages pursuant to CO Rev. Stat § 5-16-101. Plaintiff seeks

statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A) and 47 U.S.C. §§ 227(b)(3)(B)&(C), as

well as payment of her costs and reasonable attorney fees pursuant to 15 U.S.C. § 1692k(a)(3).

                                   STATUTORY DAMAGES

       10.     Plaintiff seeks statutory damages of the maximum allowed under the FDCPA,

$1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A). Plaintiff seeks statutory damages of the under

the TCPA of $1,500.00 per phone call pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C). Plaintiff alleges

25 phone calls for an amount of at least $37,500.00.

       11.     Based on Defendant’s conduct, Plaintiff believes this Honorable Court should not

hesitate to punish Defendant to the fullest extent of the law. As Plaintiff’s Complaint states,

Defendant engaged in willfully harassing collection activity. Because Defendant has willfully

chosen not to participate in the instant proceedings, it should not be given any benefit of the doubt

by this Honorable Court.




                                                  2
       12.      Defendant has clearly demonstrated a lack of respect for the legal process. It has

had clear notice of this lawsuit. Rather than avail itself to the legal process, Defendant has willfully

chosen not to participate and as such has waived its right to be given any benefit by this Court.

                                ATTORNEY FEES AND COSTS

       13.      Plaintiff seeks $3,997.75 in reasonable attorney fees and costs pursuant to 15 U.S.C.

§ 1692k(a)(3). See attached Exhibit A, a true and correct itemization of Plaintiff’s reasonable

attorney’s fees and costs and attached Exhibit B is a true and correct copy of an affidavit endorsed

by the undersigned.

WHEREFORE, Plaintiff, PAUL M. GEORGOPULOS, respectfully requests that this Honorable

Court enter a judgment in his favor as follows:

       a. Entering a Default Judgment against PPM CAPITAL, INC. and in favor of Plaintiff;

       b. Awarding Plaintiff statutory damages of $1,000.00 pursuant to 15 U.S.C. §

             1692k(a)(2)(A) against PPM CAPITAL, INC. and in favor of Plaintiff;

       c. Awarding Plaintiff damages of $37,500.00 pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C)

             against PPM CAPITAL, INC. and in favor of Plaintiff;

       d. Awarding Plaintiff $3,997.75 in costs and reasonable attorney fees pursuant to 15

             U.S.C. § 1692k(a)(3) against PPM CAPITAL, INC. and in favor of Plaintiff;

       e. Allowing judgment interest to be added; and

       f. Awarding any other relief as this Honorable Court deems just and appropriate.




                                                   3
Dated: July 30, 2019                               Respectfully Submitted,

                                                   /s/ Marwan R. Daher
                                                   Marwan R. Daher
                                                   Counsel for Plaintiff
                                                   Sulaiman Law Group, LTD
                                                   2500 S. Highland Ave., Suite 200
                                                   Lombard, Illinois 60148
                                                   Phone: (630) 575-8181
                                                   mdaher@sulaimanlaw.com




                               CERTIFICATE OF SERVICE

       The undersigned, one of the attorneys for Plaintiff, certifies that on July 30, 2019, he
caused a copy of the foregoing PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT
AGAINST PPM CAPITAL, INC. ON A SUM CERTAIN, to be served by U.S. Mail, postage
prepaid, on:

                                     PPM Capital, Inc.
                                     Eugene J. Paladino
                                     31 Shepard Avenue
                                  Kenmore, New York 14217

                                                          s/ Marwan R. Daher
                                                          Marwan R. Daher, Esq.




                                               4
